The court properly denied defendant’s motion because the integrity of the Grand Jury proceeding was not impaired and no possibility of prejudice to defendant was demonstrated (see, CPL 210.35 [5]; People v Wilkins, 68 NY2d 269, 277, n 7, mot to amend opn denied 68 NY2d 996). The grand juror disclosed his familiarity with defendant and the victim, was excused at the outset of the presentation, and did not vote on the indictment.
Although two comments by the prosecutor on summation were improper, the trial court took appropriate action to dilute the effect of one of the comments and, in light of the overwhelming strength of the People’s case, the same result would undoubtedly have been reached had the comments not been made (see, People v Curley, 159 AD2d 969, 970, lv denied 76 NY2d 733). (Appeal from Judgment of Cayuga County Court, Corning, J.—Murder, 2nd Degree.) Present—Pine, J. P., Lawton, Callahan, Doerr and Boehm, JJ.